Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over  Selitser et al. (US 2011/0321011, Selitser hereinafter) in view of BANINO et al. (EP0178235B1, “ Electronic method and device for the distributed execution of an activity between a plurality of different sites”, Publication Date: 14-Nov-1990 , see attached translation).

As to claim 15, Selitser teaches a system (e.g., Figure 1)  comprising: a plurality of processors and a non-transitory computer accessible storage medium storing a plurality of instructions (e.g., para 77, “a computer program product which is a storage medium (media) having instructions stored thereon/in which can be used to program a general purpose or specialized computing processor(s)/device(s) to perform any of the features presented herein”) including a kernel (see “OSGI 100”, FIG. 1, see para 21, “the application server 152 includes an OSGI kernel 100”), wherein the kernel is executed by a first processor (e.g., one of 
 	assigns a plurality of code sequences (e.g., “actors 306, 314”)to execute on other ones of the plurality of processors,(e.g. “distributed among different computing devices”) wherein the plurality of code sequences inter-communicate via messages, when executed, and wherein a first code sequence of the plurality of code sequences writes a plurality of messages (e.g., para  21, “The OSGI kernel 100 provides lifecycle management, class loading, dependency resolution and deployment features for the application components on the server. In one embodiment, the application components 104, 106, 108 can be basic OSGI bundles deployed on the server.” and “actors 306, 314 communicate with each other by using asynchronous events issued via the event broker 304”,  “can execute on the same computing device or can be distributed among different computing devices connected by one or more networks or other suitable communication means “,“the "actor" is an entity that represents one or more application components”,  in para  49-50, see Figure 3) to a buffer (e.g., para50, “Actors can service logically different, buffered event channels or queues”)
  	assigns a second code sequence (e.g., another one of “Actors”)  of the plurality of code sequences to execute on a third processor  (e.g., another one of “different computing devices “) of the plurality of processors responsive to a first message   in the buffer

 	However, Selitser does not explicitly teach the buffer in memory.
 	Banino teaches a first code sequence (e.g., one of “actors”) of the plurality of code sequences writes a plurality of messages to a buffer (e.g., one of “queues” for one of the “actors”) in memory (e.g., a part of the site memory “  for “the actor with  queues to store messages received from other actors“), when executed; assigns a second code sequence (e.g., another one of “actors”) of the plurality of code sequences to execute on a third processor (e.g., “an actor has a processor”)  of the plurality of processors responsive to a first message in the buffer targeting the second code sequence; and the kernel assignment is asynchronous to the write of the first message to the buffer (e.g., see pages 3-4, “at least one processor connected to memories and  to input-output interfaces, the assemblies being interconnected by  means of communication; we partition the sets beforehand  to define actors capable of executing each, independently  others, a processing step; an actor has a processor and a part of the site memory, the part of memory being divided at least in a main zone in which a series is recorded instructions for performing the processing step, a plurality  secondary zones defining access doors to the actor with  queues to store messages received from other actors each processing step is executed asynchronously by a  actor according to the messages received”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Selitser by adopting the teachings of Banino to provide “,  to allowing “the asynchronous operation of the different sites while ensuring the coherence of the whole” (see page 1, Banino).


As to claim 16, Selitser teaches  wherein the first code sequence, when executed on one of the other ones of the plurality of processors, causes an exception  subsequent to writing the plurality of messages to the buffer (e.g., para 23 “error handling”).  

As to claim 17, Selitser teaches   wherein the exception occurs due to an attempt to execute a system call instruction (e.g., para 23, “error handling, and abstraction can all be encapsulated in adapters. The adapter container 128 is designed to support a contract in which it cooperates with the adapters to provide connectivity to the network by the application components 104, 106, 108”).  

As to claim 18, Selitser teaches   wherein the kernel, when executed, examines a content of the buffer asynchronous to the first code sequence writing to the buffer (para 50, see Figure 3).  

As to claim 19, Selitser teaches   wherein the first code sequence, when executed, writes the plurality of messages to the buffer intermittently during execution (para 50, see Figure 3, “Actors can service logically different, buffered event channels or queues”).  

As to claim 20, Selitser teaches  further wherein a third code sequence of the plurality of code sequences executing on a fourth processor of the plurality of processors (para 50), when executed, writes a second plurality of messages (para 49-50), and wherein the kernel, when executed, asynchronously processes the second plurality of messages (para 49-50, see Figure 

As to claim 21, Selitser teaches  wherein the kernel, when executed, creates a context for the second code sequence and causes the third processor to load the context responsive to assigning the third processor to the second code sequence (e.g., para 41, “all events have an associated event scoped context that allows consumers to propagate additional data”).  



As to claim 23, see rejection of claims 15 and 20 above. Selitser teaches further a system comprising: a plurality of processors; a memory; and a non-transitory computer accessible storage medium storing a plurality of instructions including a kernel, wherein the kernel is pinned to a first processor of the plurality of processors for execution (para 77).

As to claim 24, Selitser teaches wherein the kernel, when executed, periodically reads the associated buffer to asynchronously process the plurality of messages (See Figure 3, para 50).  



As to claim 26, Selitser teaches wherein, if the one of the plurality of code sequences is suspended and subsequently restarted (e.g., para 23, “error handling”) , the one of the plurality of code sequences is restarted on the one of the plurality of processors to which it was assigned (e.g., para 67, “Errors during the assembly of inbound events are the responsibility of the sender and the adapter”).  

AS to claim 27, Selitser teaches wherein the respective code sequence causes an exception, when executed, to signal the kernel that the plurality of messages in the associated buffer are ready to process (e.g., para 23, “adapters implement efficient input and output operations (I/O) towards a specific protocol. In addition, protocol-specific security, error handling”).  

As to claim 28, Selitser teaches wherein the respective code sequence causes the exception responsive to the messages filling the associated buffer (e.g., para 47, “features to simply observe the same events or cooperate on handling of that event. The event broker flexible consumer registration and handling scheme allows multiple consumers to cooperate or override the handling of a single event”).  

As to claim 29, Selitser teaches wherein the respective code sequence causes the exception responsive to determining that the plurality of messages are ready to 5be processed (para 47).  

As to claim 30, Selitser teaches wherein the respective code sequence determines that the plurality of messages are ready to be transmitted responsive to an elapse of time (e.g., para 43 “asynchronous work is scheduled implicitly through creation of outbound protocol events and state transition events. The cooperation in scheduling between adapters and application components can follow a basic "Half-sync/Half-async" pattern for efficient asynchronous input/output (I/O)”).  

As to claim 31, Selitser teaches wherein the respective code sequence determines that the plurality of messages are ready to be transmitted responsive to the respective code sequence depending on a result of processing one or more of the plurality of messages (See Figure 3, para 49-50).  


As to claim 32,  see rejection of claim 1 above. Selitser teaches further a non-transitory computer accessible storage medium storing a plurality of instructions which, when executed on a first processor of a plurality of processors in a computer system (para 77).

As to claim 33, see rejection of claim 18 above. 

As to claim 34, see rejection of claim 21 above. 

Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Selitser et al. (US 2011/0321011, Selitser hereinafter) in view of BANINO et al. (EP0178235B1, “ Electronic method and device for the distributed execution of an activity between a plurality of different sites”, Publication Date: 14-Nov-1990 , see attached translation), as applied to claim 15 above, and further in view of Kanstein et al. (US 2009/0070552, Kanstein hereinafter).


As to claim 22, Selitser and Banino do not teach wherein at least the first processor of the plurality of processors is designed to execute a lower number of instructions per clock cycle than at least a second processor of the plurality of processors. However, Kanstein teaches  wherein at least the first processor of the plurality of processors is designed to execute a lower number of instructions per clock cycle than at least a second processor of the plurality of processors ( e.g., para 93, “to execute 64 instructions per clock cycle, but few applications can utilize this level of parallelism, resulting in a much lower average IPC “, “for “the multiplexing and/or demultiplexing circuits are adapted to be configured with appropriate settings for dynamically switching interconnect arrangements, wherein the settings may change every clock cycle” in para 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Selitser and Banino by adopting the teachings of Kanstein to provide “,  to allow “simultaneous processing of at least two process threads in a multi-processing manner” (see abstract 1, Kanstein).



Response to Arguments
 	
Claim Rejection(s) under 35 U.S.C. 103 
Applicant argues in page 7 that:
 	 “ The cited art does not teach a specific processor that executes a kernel ”, “Applicant respectfully submits that claims 15-34 recite combinations of features not taught or suggested in the cited art. For example, claim 15 recites a combination of features including: "a non-transitory computer accessible storage medium storing a plurality of instructions including a kernel, wherein the kernel is executed by a first processor of the plurality of processors at any time that the kernel is being executed in the system." Claim 23 recites a combination of features including: "a non-transitory computer accessible storage medium storing a plurality of instructions including a kernel, wherein the kernel is pinned to a first processor of the plurality of processors for execution.".
 	In response,,the examiner respectfully disagrees and submits that  Selitser  teaches wherein the kernel is executed by a first processor of the plurality of processors at any time that the kernel is being executed in the system (e.g.,  see FIG. 1, para 21, “the application server 152 includes an OSGI kernel 100 “, “The OSGI kernel 100 provides lifecycle management, class loading, dependency resolution and deployment features for the application components on the server. In one embodiment, the application components 104, 106, 108 can be basic OSGI bundles deployed on the server”  and  processor(s)/device(s) to perform any of the features presented herein.” in para 77).Therefore, these  teachings of Selitser  a specific processor that executes a kernel ” and “the kernel is pinned to a first processor of the plurality of processors for execution." (emphasis added). Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art or disclosed by the examiner.

Applicant argues in page 8-9 that:
“ The cited art does not teach code assignment to a processor asynchronous to the writing of a message targeting the code to a buffer “, “wherein a first code sequence of the plurality of code sequences writes a plurality of messages to a buffer in memory, when executed; assigns a second code sequence of the plurality of code sequences to execute on a third processor of the plurality of processors responsive to a first message in the buffer targeting the second code sequence; and  the kernel assignment is asynchronous to the write of the first message to the buffer (emphasis added)”. 

 	examiner respectfully disagrees and submits that  Selitser  teaches the kernel assignment is asynchronous to the write of the first message to the buffer (e.g., “events”,  “are asynchronously handed off”) , wherein a first code sequence (e.g., one of “Actors”)  of the plurality of code sequences writes a plurality of messages to a buffer , assigns a second code sequence (e.g., another one of “one of “Actors”)  of the plurality of code sequences to execute on a third processor (see Figure 3) of the plurality of processors responsive to a first message in each actor is a single thread with respect to the events it processes. Actors can service logically different, buffered event channels or queues” and “the adapter can be responsible for buffering and assembling a complete message”, “outbound protocol events always originate from the application components and are asynchronously handed off to the adapter” in para 67). However, Selitser does not explicitly teach the buffer in memory. Banino teaches a first code sequence (e.g., one of “actors”) of the plurality of code sequences writes a plurality of messages to a buffer (e.g., one of “queues” for one of the “actors”) in memory (e.g., a part of the site memory “  for “the actor with  queues to store messages received from other actors“), when executed; assigns a second code sequence (e.g., another one of “actors”) of the plurality of code sequences to execute on a third processor (e.g., “an actor has a processor”)  of the plurality of processors responsive to a first message in the buffer targeting the second code sequence; and the kernel assignment is asynchronous to the write of the first message to the buffer (e.g., see pages 3-4, “at least one processor connected to memories and  to input-output interfaces, the assemblies being interconnected by  means of communication; we partition the sets beforehand  to define actors capable of executing each, independently  others, a processing step; an actor has a processor and a part of the site memory, the part of memory being divided at least in a main zone in which a series is recorded instructions for performing the processing step, a plurality  secondary zones defining access doors to the actor with  queues to store messages received from other actors each processing step is executed asynchronously by a  actor according to the messages received”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Selitser by adopting the teachings of Banino to provide “,  to “ code assignment to a processor asynchronous to the writing of a message targeting the code to a buffer “, “wherein a first code sequence of the plurality of code sequences writes a plurality of messages to a buffer in memory, when executed; assigns a second code sequence of the plurality of code sequences to execute on a third processor of the plurality of processors responsive to a first message in the buffer targeting the second code sequence; and  the kernel assignment is asynchronous to the write of the first message to the buffer” (emphasis added).   

	Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194